MEMORANDUM **
In these consolidated appeals, Stephon Jones appeals from the 36-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and from the 18-month consecutive sentence imposed following revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Jones contends that his sentence is substantively unreasonable given the nature and circumstances of the offense and his personal history and characteristics. The consecutive sentences below or within the respective Guidelines ranges are substantively reasonable in light of the totality of the circumstances and the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e). See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.